Case 8:20-cv-00043-SB-ADS Document 192-19 Filed 05/14/21 Page 1 of 3 Page ID
                                 #:3891




  Summary Judgment Ex. 43
     Case 8:20-cv-00043-SB-ADS Document 192-19 Filed 05/14/21 Page 2 of 3 Page ID
                                      #:3892



1                                 Declaration of Laura O’Neill
2          I, Laura O’Neill, pursuant to 28 U.S.C. § 1746, hereby declare and state as
3    follows:
4
           1.     I am over the age of eighteen and reside in Yarmouth, Maine.
5
           2.     I have personal knowledge of the following facts, which I could and
6
     would testify to if I were called to testify as a witness.
7
           3.     In approximately early January 2017, I received a piece of mail
8
     regarding my student loans. The formatting looked like government
9
     correspondence that I had previously received from Direct Loans. The letter said
10
     that I might be eligible for a better consolidation of my student loans because of a
11
     program with the federal government.
12
           4.     I graduated law school in 2008. Because I took out my student law
13

14
     loans before the recession, interest rates for newly issued student loans had gone

15
     down but my loans were still high. At the time, I had heard from friends of mine

16   that there was a possibility of getting lower student loan interest rates. My kids
17   were young and it was on my to-do list to lower my student loan interest rate.
18         5.     On or about January 11, 2017, I called the phone number on the
19   mailer. During our initial phone conversation, I spoke with a representative of
20   Assure Direct Services about lowering my interest rates. The representative told
21   me that she was working on behalf of the Department of Education. The
22   representative asked me for my household income. She told me she needed that
23   information to determine if I was eligible for a consolidation.
24
           6.     During our initial conversation, the representative sent me an email
25
     with instructions on how to download a document with data about my loans from
26
     the U.S. Department of Education’s National Student Loan Data System (NSLDS).
27
     I downloaded the document from the NSLDS website and sent it to the
28
     representative over email.

                                                 1
Case 8:20-cv-00043-SB-ADS Document 192-19 Filed 05/14/21 Page 3 of 3 Page ID
                                 #:3893
